DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection to which it is directed. 
The following requirement for restriction under lack of unity form the previous action is incorporated by references here and made final.
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/15/2018.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,5,8,10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/146670, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924. 
Nishimaki et al. WO 2013/146670 (Nishimaki et al. 20150044876 used in lieu of translation) teaches resist underlayers including phenylindole groups, where R1 to R3 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R4 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R5 is hydrogen, aryl, heterocycles, R6 is hydrogen, alkyl, aryl, heterocycle, [0017]. The hydroxyl aryls 
Hatakeyama JP 2005-114921 teaches the formation of a cresol-formaldehyde novolak resin which is then reacted with 9-anthracene methanol in the presence of tosyl acid [0119-0120].  Example 1 combines this resin with a crosslinking agent (CR1), acid generator (AG1) and solvent (PGMEA) and coats this upon a semiconductor substrate and dries it by baking at 200 degrees C for 60 seconds [0137-0139]. Useful novolaks are those bounded by formula 2 where R1 can be C1-4, straight or branched alkyl, R2 is a cyclic alkyl or aryl group which may contain hydroxy, thioether or ester groups, R3-R5 are hydroxy, or straight chain C1-10 alkyl, C1-10 acyl, alkoxy, glycidylether, hydrogen, aryl or hydroxyalkyl, and R6 is hydrogen, C1-6 Alkyl, C2-6 branched or cyclic alkyl, alkenyl, or C6-10 aryl [0020-0021]. Examples of the R1-R2
Moieties are shown at [0041] and include benzyl (methylenephenyl, CH2-phenyl)) and methylenenapthalene (CH2-naphthalene)
Banach et al. 20060199924 teaches the reaction of t-octylphenol and formaldehyde to form a novolak, followed by the addition of alpha-methylstyrene and heated to for a hydrocarbylphenol-formaldehyde linear novolak. [0031]. Table 2 teaches examples 11 and 12 which use styrene as the vinylmonomer. The phenol can be hydrocarbon substituted such as  t-octylphenol or t-butylphenol and the hydrocarbon can be substituted. [0018]. Useful vinyl monomers include, but not limited to: ring-containing unsaturated monomers such as styrene and o-,m-,p-substitution products thereof such as N,N-dimethylaminostyrene, aminostyrene, t-butylstyrene, vinyltoluene, carboxystyrene and the like, alpha-methylstyrene, phenyl (meth)acrylates, nitro-containing hydrocarbyl (meth)acrylates such as N,N-dimethylaminoethyl methacrylate, N-t-butylaminoethyl methacrylate; 2-(dimethylamino)ethyl methacrylate, methylchloride quaternized salt, and the like; olefins or diene compounds such as ethylene, propylene, butylene, isobutene, isoprene, chloropropene, fluorine containing olefins, vinyl chloride, and the like; carboxyl group-containing unsaturated monomers such as acrylic acid, methacrylic acid, crotonic acid, itaconic acid, maleic acid, fumaric acid, and the like (preferably methacrylic acid), C.sub.2-C.sub.8 hydroxyl hydrocarbyl esters of (meth)acrylic acid (preferably methacrylic acid) such as 2-hydroxylethyl (meth)acrylate, 2-hydroxylpropyl (meth)acrylate, 3-hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate and the like, monoesters between a polyether polyol (e.g., polyethylene glycol, polypropylene glycol or polybutylene glycol) and an unsaturated carboxylic acid (preferably methacrylic acid); monoethers between a polyether polyol (e.g., polyethylene glycol, polypropylene glycol or polybutylene glycol) and a hydroxyl group-containing unsaturated monomers (e.g., 2-hydroxyl methacrylate); adducts between an unsaturated carboxylic acid and a monoepoxy compound; adducts between glycidyl (meth)acrylates (preferably methacrylate) and a monobasic acid (e.g., acetic acid, propionic acid, p-t-butylbenzoic acid or a fatty acid); monoesters or diesters between an acid anhydride group-containing unsaturated compound (e.g., maleic anhydride or iraconic anhydride) and a glycol (e.g. ethylene glycol, 1,6-hexanediol or neopentyl glycol); chlorine-, bromine-, fluorine-, and hydroxyl group containing monomers such as 3-chloro-2-hydroxylpropyl (meth)acrylate (preferably methacrylate) and the like; C.sub.1-C.sub.24 hydrocarbyl esters or cyclohydrocarbyl esters of (meth)acrylic acid (preferably methacrylic acid), such as methyl methacrylate, ethyl methacrylate, propyl methacrylate, isopropyl Most preferably, the vinyl monomer is a styrenic monomer selected from the group consisting of styrene, alpha-methylstyrene, chlorostyrene, N,N-dimethylaminostyrene, aminostyrene, hydroxystyrene, t-butylstyrene, carboxystyrene, divinylbenzene, vinylnaphthalene, and mixtures thereof [0021].
	It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 1 or 2 of Nishimaki et al. WO 2013/146670 by adding a CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0017] of Nishimaki et al. WO 2013/146670 using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.

	Further, it would have been obvious to modify the processes by replacing the phenyl or naphthyl moiety precursors with hydroxyphenyl or t-butylphenyl based upon the disclosure in Banach et al. 20060199924. 

The applicant could undercut the rejection by perfecting priority (submitting an English translation of the priority document) and providing a statement of common ownership of the   Nishimaki et al. WO 2013/146670 and the instant application as discussed in the MPEP (see 706.02(I)(2) ). 

In the response of 02/02/2022, the applicant argues that the prior art does not teach the reaction in a molar ratio of 0:0.1-8.0 of the aromatic ring containing compound (phenyl or aromatic amine)” vinyl compound (prepub at [0061]).  The underlayer compositions are coated on a wafer to a thickness of 50 nm, and baked at 300 degrees C for 120 seconds at what appears to at least a partial vacuum (pump rate of 1 cubic m/s) with the sublimate being collected from 60 to 120 seconds and the amount of sublimate deposited on a QCM (piezoelectric) scale 
Nishimaki et al. 20150044876 uses the same precipitation with the addition of methanol and have MW of 1600-2400 (examples 1 and 2, filtered, dried at 50 degrees C at reduced pressure for 10 hours and uses without further purification [0106]. The resist underlayer composition includes a crosslinking agent and acid generator is coated and baked at 400 degrees C for 120 seconds, so the testing to measure the sublimate is relevant.  Differences in the refractive indices baked at 240 degrees and 400 degrees C is taught in table 1.  
Hatakeyama JP 2005-114921 forms the novolac which is heated at 150 degrees C and reduced pressure and then treats it with 9-anthracene methanol and uses heating at 80 degrees C and reduced pressure for 24 hours to remove volatile compounds [0119-0120].  The baking of the lower resist layer which includes a crosslinking agent and acid generator is at 200 degrees C for 60 seconds [0137-0138]. The molar ratio of repeating units substituted by the addition of anthracene methanol in the polymers is 0.25 to 0.45, which translates to a molar ratio of 1:0.25-0.45.


The applicant argues that the prior art does not teach the reaction in a molar ratio of 0:0.1-8.0 of the aromatic ring containing compound aromatic amine: vinyl compound (prepub at [0061]).  The range of reactants taught in Banach et al. 20060199924 is entirely embraced by the range recited in the claims.  The range of repeating units disclosed in Hatakeyama JP 2005-114921 is also within the range recited in the claim.   It is not clear what effect adding excess “vinyl compound” is on the resultant polymer or how directly/linearly related the molar ratio of reactants (aromatic amine:vinyl compound) is to the molar ratio of repeating units (aromatic amine:vinyl compound substituted aromatic amine/phenol) in the resulting polymer.  This line of argument is not persuasive.  

The unexpected results of the instant specification is a reduction in the amount of lower MW oligomers in the coating composition which is quantified by determining the relative amount of sublimated material observed during the heating process from 60 seconds after it has begun to completion (120 second mark). This measurement process should be not be .  

Claims 1,2,4,5,8,10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/047516, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924.
Nishimaki et al. WO 2013/047516 (Nishimaki et al. 20140235059 used in lieu of translation) teaches resist underlayers including diphenylamine or phenyl naphthylamine groups [0070]., where R1 to R2 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R3 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R4 is aryl and heterocycles, R5 is hydrogen, alkyl, aryl, heterocycle, [0020-0023]. Useful aldehydes include benzaldehydes, naphthylaldehyde, pyrenecarboxyaldehyde [0029].  Useful ketones are disclosed at [0030]. Synthesis example 2 is a 
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 2 or 4 of Nishimaki et al. WO 2013/047516 by adding a CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the diphenylamine or phenyl naphthylamine groups based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0017] of Nishimaki et al. WO 2013/047516  using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
Alternatively, it would have been obvious to one skilled in art to modify the examples of Nishimaki et al. WO 2013/047516 by reacting the 2-phenylindole with ketones based upon the disclosed reaction with ketones or aldehydes to form a novolac resin and adding a CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the diphenylamine or phenyl naphthylamine groups based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0017] of Nishimaki et al. WO 2013/047516 using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
	Further, it would have been obvious to modify the processes by replacing the CH(CH3)phenyl or a CH(CH3)naphthyl moiety precursors with hydroxystyrene, t-butylstyrene, or styrene based upon the disclosure in Banach et al. 20060199924. 

Nishimaki et al. WO 2013/047516 teaches the formation of novolac resins by the reaction of diphenylamine or phenyl naphthylamine groups (aromatic amine compound recited in claim 8) [0070,0147,0151] with aldehydes such as naphthaldehyde or pyrenecarboxaldehyde.  Nishimaki et al. WO 2013/047516 also teaches that R2 which is the substituent in the phenyl ring can be halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester, which includes aralkyl groups such as CH2-aryl, including those taught by Hatakeyama JP 2005-114921 and Banach et al. 20060199924 which would increase the absorption of that resin (Hatakeyama JP 2005-114921).   The rejection stands.
The applicant in the arguments refers to the arguments in the response of 8/26/2019, which merely state that there is no suggestion in the references of a novolac formed by the reaction of an aromatic amine and an aldehyde or ketone.  The rejection points out that Nishimaki et al. WO 2013/047516  in synthesis examples 2 and 4 the synthesis of copolymers of N-phenyl-naphthylamine (an aromatic amine) and either naphthalenealdehyde or pyrenecarboxylaldehyde (aldehydes) [0106-0107,0117-0126] and the modification of the resin by adding the CH(CH3)phenyl or CH (CH3)naphthyl to the phenyl ring of the N-phenyl-naphthylamine based upon the substituents using the functionalization reactions taught by Hatakeyama or Banach, et al. 20060199924.
The applicant could undercut the rejection by perfecting priority (submitting an English translation of the priority document) and providing a statement of common ownership of the   Nishimaki et al. WO 2013/047516 and the instant application as discussed in the MPEP (see 706.02(I)(2) ). 

.

Claims 1,2,4,5,10-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. 20120077345, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924. 
Saito et al. 20120077345 teaches in synthetic example 2, the reaction of carbazole and 1-naphthalene to form a polymer of formula 1-2 [0224-0225] and page 5. Synthetic example 2, the reaction of 9-ethylcarbazole and 1-naphthalene to form a polymer of formula 1-13 [0255-0256] and page 6.  Example 3 combines the PCzNA or synthetic example 2 with a surfactant and solvent. [0263]. Example 15 combines the PCzNA or synthetic example 13 with a solvent. (table 5 and [0284-0285]).   Examples 2 and 6 combine the carbazole based polymers with a crosslinking agent and a catalyst [0262,0266].  Useful crosslinkers are disclosed [0114-0121].  Useful acid generators are disclosed [0122-0127].  Useful aldehydes for forming the novolac are disclosed at [0087] and useful ketones are disclosed at [0088]. 
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 2 or 13 of Saito et al. 20120077345 by adding CH(CH3)phenyl, C(CH3)2phenyl,  C(CH3)2naphthyl or a CH(CH3)naphthyl moiety to a phenyl ring of the carbazole  based upon the direction for R1 and R3 being C1-10 alkyl, aryl or combinations of these at [0068] of Saito et al. 20120077345 using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.

	Further, it would have been obvious to modify the processes by replacing the CH(CH3)phenyl or a CH(CH3)naphthyl moiety precursors with hydroxystyrene, t-butylstyrene, or styrene based upon the disclosure in Banach et al. 20060199924. 
The rejection stands for the reasonable above as no further arguments were advanced beyond those addressed above.

The embodiments where R2 in formula 1 is phenyl are allowable over the prior art of record.  This includes, but is not limited to the structure of formula 4-8 in claim 18.  The prior art does not fairly teach the reactant reacted with a novolac bounded by the claims or a novolac containing the diphenyl resulting structure. 
The embodiment where the composition excludes a crosslinker would be allowable over the prior art of record, as the unexpected result where the lower MW oligomers/aromatic amines are reacted with the vinyl compound to form less volatile compounds/oligomers observed in the inventive examples is not appreciated in the prior art. Hatakeyama JP 2005-114921 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 8, 2022